Citation Nr: 0218642	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  99-11 303	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to a compensable evaluation for residuals, 
granuloma, left forearm.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
September 1947 to June 1952.  

2.	On November 8, 2002, prior to the promulgation of a 
decision in the appeal, the Board received notification 
from the appellant, that a withdrawal of this appeal is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2002).  Withdrawal may be made by the appellant or by his 
or her authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed 
by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (2002).  
The appellant has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.



ORDER

The appeal is dismissed.




		
K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



